Citation Nr: 0519815	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1982 to March 2002.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in December 2004.  The Board notes that at the 
December 2004 Board videoconference hearing, the veteran 
waived RO review of the evidence he submitted at the hearing 
and he waived RO review of the private medical opinion which 
was received by the Board in February 2005.


FINDING OF FACT

Hypertension was manifested during the veteran's active duty 
service.


CONCLUSION OF LAW

Hypertension was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307. 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service medical records document several elevated blood 
pressure readings in the 1980's and 1990's.  However, no 
medical diagnosis of hypertension was entered by service 
medical personnel.  Nevertheless, the veteran's claim does 
not necessarily fail for lack of a medical diagnosis of 
hypertension during service or within one year of discharge.  
The critical question is whether the disease as manifested 
during service or within the presumptive period. 

The Board notes that the medical evidence of record contains 
two opinions regarding whether or not the veteran's current 
essential hypertension is related to the incidents of high 
blood pressure noted during active duty service.  The June 
2004 VA opinion states that the physician did not believe 
that the veteran's elevated blood pressures in service were 
related to his current hypertension.  However, a December 
2004 VA medical report from the veteran's treating physician 
states that, upon a review of the veteran's medical records, 
the physician believed that the veteran's current 
hypertension more likely than not existed while he was in 
active duty service.

There are no other medical opinions of record regarding this 
issue.  As such, it appears that the medical evidence of 
record is in equipoise with regard to the salient issue of 
the etiology of the veteran's current hypertension.  Thus, 
after resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that entitlement to service connection for 
hypertension is warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.  


ORDER

Entitlement to service connection for hypertension is 
warranted.  The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


